Citation Nr: 0810426	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  07-36 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, J.M. and H.M


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1952 to June 
1954.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In February 2008, the veteran, J.M., and H.M. testified at a 
personal hearing before the undersigned Veterans Law Judge.  
A transcript of that hearing is of record.  

Sufficient cause to advance this case on the docket has been 
shown and a motion to do so has been granted.  See 38 C.F.R. 
§ 20.900(c) (2007).  


FINDINGS OF FACT

1.  A hearing loss disability did not have onset during 
active service or within one year of separation from active 
service and is not otherwise etiologically related to the 
veteran's active service.  

2.  Tinnitus did not have onset during active service and is 
not otherwise etiologically related to the veteran's active 
service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss disability have not been met.  38 C.F.R. § 1110, 1112, 
5107 (West 2002 & Supp. 2007); 38 C.F.R.  §§ 3.303, 3.307, 
3.309 (2007).  

2.  The criteria for service connection for tinnitus have not 
been met.  38 C.F.R.  §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2007).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Certain chronic diseases, including sensorineural hearing 
loss, may be presumed to have been incurred in or aggravated 
by service if manifest to a compensable degree within one 
year of discharge from service.  See 38 U.S.C.A. §§ 1101, 
1112, (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 
(2007).

A hearing loss disability is defined for VA compensation 
purposes with regard to audiologic testing involving puretone 
frequency thresholds and speech discrimination criteria.  38 
C.F.R. § 3.385 (2007).  For purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  Id.

Service medical records contain no mention of hearing 
difficulties or symptoms of tinnitus.  A June 1954 report of 
separation medical examination shows a normal clinical 
evaluation of the veteran's ears and normal results for his 
hearing as determined by a whisper test.  These service 
medical records are evidence against the veteran's claims 
because the records tend to show that a hearing loss and/or 
tinnitus did not have onset during his active service.  

The first clinical indication that that veteran has a hearing 
loss or tinnitus is found in VA outpatient clinic notes dated 
in January 2006, many years after service.  At that time, the 
veteran complained that his hearing aids had not worked since 
2002, and the note states that he had known bilateral 
sensorineural hearing loss.  

In December 2006, the veteran underwent a VA audiology 
examination which included audiometric and speech recognition 
testing as well as a review of the veteran's claims file.  
Pure tone thresholds in the right ear at 500, 1000, 2000, 
3000, and 4000 Hertz were 50, 55, 65, 90, and 100 decibels, 
respectively, for an average over the four frequencies of 
interest of 77.5 decibels.  Pure tone thresholds measured in 
the left ear at 500, 1000, 2000, 3000, and 4000 Hertz were 
45, 45, 65, 85, and 70 decibels, respectively, for an average 
over the four frequencies of interest of 70 decibels.  Speech 
audiometry revealed speech recognition ability of 84 percent 
for the right ear and 72 percent for the left ear.  

Test results show the veteran to have a bilateral hearing 
loss disability as defined by regulation.  The March 1999 
examiner provided a diagnosis of sloping, moderate to 
profound, possible mixed hearing loss, bilaterally.  

The examiner listed the factors relevant to go into rendering 
an opinion as to whether the veteran's hearing loss and 
tinnitus were related to his service, including length of 
time between date of claimed acoustic trauma and the present, 
post-service noise exposure that the veteran likely 
experienced during his 12 year employment with Quaker Maid 
Factory and his 25 year employment with Eastern Airlines, a 
positive history of diabetes and middle ear complaints, lack 
of documented hearing loss prior to 2000, and the probability 
that the veteran suffered from presbycusis.  It was concluded 
that could not render an opinion regarding whether the 
veteran's hearing loss and tinnitus were related to his 
military service without resorting to mere speculation.  This 
evidence is not favorable to the veteran's claims.  

Also of record are letters from the veteran's three children, 
two of whom testified during the hearing.  These letters 
state that his children remember growing up aware that the 
veteran had hearing difficulty.  During the February 2008 
hearing, one of the veteran's children testified remembering 
that, when he was in high school or junior high school, the 
veteran had hearing difficulty.  Hearing transcript at page 
12.  

There is no evidence as to the age of the veteran's children, 
so precisely placing the dates that they first noticed the 
veteran's hearing loss is not possible.  However, there is no 
indication that they observed him to suffer from hearing loss 
at any time near the dates that he had active service more 
than one-half century ago.  

Also evidence that indicates that he did not suffer hearing 
loss or tinnitus near the time of his service is his 
testimony that he first sought treatment for hearing 
difficulties in the late 1960's.  Id. at 10.  This testimony 
is more evidence against his claims because it tends to show 
that hearing loss and tinnitus were not present for well over 
a decade after he was separated from active duty.  

The veteran contends that his hearing was damaged during 
basic training by firing rifles, machine guns, mortars and a 
bazooka.  Id. at 4.  He testified that he was treated during 
service for complaints arising from that noise exposure, the 
treatment consisting of cleaning his ears and a prescription 
for eardrops and aspirin for pain.  Id.  He further testified 
that when he served in Korea during the Korean War, his 
hearing was further damaged from noise from machine gun fire 
and that he again sought treatment for his hearing.  Id.  

The fact that the veteran was exposed to loud noise during 
service is not in dispute.  However, the absence of any 
mention of hearing difficulty in the service medical records 
contradicts the veteran's reports of inservice treatment for 
hearing difficulty or any other problems with his ears.  As 
these records appear complete, the Board finds the records 
more probative as to whether any hearing loss manifested 
during service than his report, coming some half a century 
after separation from service.  See Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) (contemporaneous evidence has greater 
probative value than history as reported by the veteran).  

The veteran also contends that the VA examiner erred when she 
stated that he was exposed to noise post-service, testifying 
that he was not exposed to noise during his employment with 
the airlines or with a candy company.  Id. at 6.  Rather, he 
testified that he performed clerical duties at both jobs and 
that his duties were carried out primarily in buildings or 
rooms removed from the noisy environments.  Id. at 6-7.  

In determining whether the veteran's current hearing loss 
and/or tinnitus had onset during service or is etiologically 
related to his service, the Board has considered the 
veteran's statements regarding post-service noise exposure 
and has considered the statements and testimony of the lay 
witnesses.  In weighing this evidence along with all other 
evidence of record, the Board finds that the evidence 
favorable to the veteran's claims is outweighed by the lack 
of any report of hearing loss or tinnitus during service, the 
normal hearing at separation from service, the lack of any 
report of symptoms of hearing loss or tinnitus for many 
decades after service, the VA medical examiner's opinion, and 
the veteran's own testimony that he did not seek treatment 
for over a decade after separation from service.  All of 
these facts outweigh the statements of the veteran and his 
children.  Simply stated, while the veteran was exposed to 
loud noise during service, there is no connection between the 
problem the veteran began experiencing years after service 
and this exposure, for the reasons cited above. 

Hence, the preponderance of the evidence is against these 
claims and the claims must be denied.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2007).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in October 2006 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claims and of the veteran's and VA's respective duties for 
obtaining evidence.  The veteran was asked to submit evidence 
and/or information in his possession to the AOJ.  That letter 
also informed the veteran as to how VA assigns disability 
ratings and effective dates, in the event that service 
connection is warranted.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records and records of treatment of the veteran at the 
Daytona VA medical facility from July 2005 through November 
2006.  The veteran was provided an opportunity to set forth 
his contentions during the hearing before the undersigned 
Veterans Law Judge and VA examination was afforded the 
veteran in December 2006.  

During the February 2008 hearing, the veteran provided 
somewhat contradictory testimony regarding treatment at VA 
facilities.  Initially he testified that he was turned away 
for treatment at VA offices in Puerto Rico and New York.  
Hearing transcript at 6.  He reported that he was treated at 
the Daytona VA facility in the late 1980's, but then one of 
the other witnesses corrected him, stating that the veteran 
did not move to Florida until after 1993.  Id. at 11.  The 
other witness then sated that the VA facility in Jacksonville 
would not treat the veteran at that time and only later 
treated him for diabetes.  Id.  The veteran then testified 
that he was treated at a VA Medical Center in Puerto Rico, 
contradicting his earlier testimony.  Id.  

From this testimony the Board arrives at the reasonable 
conclusion that the veteran sought treatment by VA in Puerto 
Rico, but did not receive treatment until he was treated at 
the Daytona VA facility.  As to when that treatment began, it 
was certainly after 1993, and given the testimony of his 
children, probably well after 1993.  Treatment records from 
July 2005, forward, obtained from the Daytona VA outpatient 
clinic, are deemed by the Board to be the sum of records of 
VA treatment of the veteran for his hearing loss or tinnitus.  
Furthermore, by the testimony presented, he received 
treatment by VA no earlier than 1993.  Even that date places 
the treatment four decades after his separation from service.  
Whether the veteran was treated by VA for his hearing loss 
and/or tinnitus four decades after separation from service as 
opposed to five decades after separation from service, is not 
so significant to change the outcome of this decision.  
Therefore, an additional effort to obtain records is not 
needed. 

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


